HOUCK, J.
1. In proceeding involving validity of decree of adoption Court of Appeals must rely wholly on record before it.
2. Adoption proceedings are wholly statutory, and statutes must be clearly followed to give Probate Court jurisdiction to decree adoption.
3. Where Probate Court was without jurisdiction in first instance in adoption proceedings, in view of 8030 and 8030-1 GC., proceedings were not voidable but void.
(Shields and Lemmert, JJ:, concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.